Case 2:18-cv-00135-JRG Document 615 Filed 08/28/19 Page 1 of 2 PageID #: 63651



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


FRACTUS, S.A.,                                    §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                  §              LEAD CASE
AT&T MOBILITY LLC,                                §
                                                  §
        Defendant,                                §
COMMSCOPE TECHNOLOGIES LLC,                       §
                                                  §
               Intervenor-Defendant,              §
                                                  §
T-MOBILE US, INC., T-MOBILE USA,                  §   CIVIL ACTION NO. 2:19-CV-00255-JRG
INC., VERIZON COMMUNICATIONS                      §             MEMBER CASE
INC., CELLCO PARTNERSHIP D/B/A                    §
VERIZON WIRELESS,                                 §
                                                  §
               Defendants.                        §


                                               ORDER
        The Court issues this Order sua sponte. Before the Court is Plaintiff Fractus S.A.’s Motion

 for Leave to Modify Protective Order (the “Motion”). (Dkt. No. 614.) It is hereby ORDERED

 that any party opposed to the Motion, including AT&T Mobility LLC, shall file its response in

 opposition to the Motion no later than Monday, September 2, 2019, at 12:00 p.m. No replies or

 sur-replies shall be filed without leave of the Court.

        A hearing on the Motion is hereby SET for Tuesday, September 3, 2019, at 9:00 a.m. in

 Marshall, Texas during the already scheduled pretrial conference in the above-captioned case. It

 is further ORDERED that counsel for AT&T Mobility LLC shall attend this hearing.
Case 2:18-cv-00135-JRG Document 615 Filed 08/28/19 Page 2 of 2 PageID #: 63652




 So ORDERED and SIGNED this 28th day of August, 2019.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE




                                        2
